                Case 3:20-cv-06891-JSC Document 1 Filed 10/02/20 Page 1 of 10




 1   Todd M. Friedman (SBN 216752)
     Adrian R. Bacon (SBN 280332)
 2   LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 3   21550 Oxnard St., Suite 780
     Woodland Hills, CA 91367
 4   Phone: 323-306-4234
 5   Fax: 866-633-0228
     tfriedman@toddflaw.com
 6
     abacon@toddflaw.com
 7
     Attorneys for Plaintiffs
 8
                          UNITED STATES DISTRICT COURT
 9
                        NORTHERN DISTRICT OF CALIFORNIA
10
11   ROHAN SHEPHERD, individually,
                                )                  Case No.
     and on behalf of all others similarly
                                )
12   situated,                  )                  CLASS ACTION
13                              )
     Plaintiffs,                )                  COMPLAINT FOR:
14
                                )
15          vs.                 )                  1.   NEGLIGENT VIOLATIONS OF
                                                        THE TELEPHONE CONSUMER
16                              )                       PROTECTION ACT [47 U.S.C.
     LIFESTYLE DESIGN           )                       §227(b)]
17   INTERNATIONAL, LLC;        )                  2.   WILLFUL VIOLATIONS OF
                                                        THE TELEPHONE CONSUMER
18   ULTIMATELAPTOPLIFESTYLE.CO )                       PROTECTION ACT [47 U.S.C.
     M,                         )                       §227(b)]
19                              )
20   Defendants.                )                  DEMAND FOR JURY TRIAL
21                              )

22
           1.       ROHAN SHEPHERD (“Plaintiff”) bring this Class Action Complaint
23
     for damages, injunctive relief, and any other available legal or equitable remedies,
24
     resulting from the illegal actions of Defendant LIFESTYLE DESIGN
25
     INTERNATIONAL,             LLC    and    ULTIMATELAPTOPLIFESTYLE.COM
26
     (collectively referred to as “Defendants”), in negligently contacting Plaintiff on
27
     Plaintiff’s cellular telephone, in violation of the Telephone Consumer Protection
28


                                 CLASS ACTION COMPLAINT
                                             -1-
                Case 3:20-cv-06891-JSC Document 1 Filed 10/02/20 Page 2 of 10




 1   Act, 47 U.S.C. § 227 et seq., (“TCPA”), thereby invading Plaintiff’s privacy.
 2   Plaintiff alleges as follows upon personal knowledge as to itself and its own acts
 3   and experiences, and, as to all other matters, upon information and belief, including
 4   investigation conducted by its attorneys.
 5         2.       The TCPA was designed to prevent calls and messages like the ones
 6   described within this complaint, and to protect the privacy of citizens like Plaintiff.
 7   “Voluminous consumer complaints about abuses of telephone technology – for
 8   example, computerized calls dispatched to private homes – prompted Congress to
 9   pass the TCPA.” Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740, 744 (2012).
10         3.       In enacting the TCPA, Congress intended to give consumers a choice
11   as to how creditors and telemarketers may call them, and made specific findings
12   that “[t]echnologies that might allow consumers to avoid receiving such calls are
13   not universally available, are costly, are unlikely to be enforced, or place an
14   inordinate burden on the consumer. TCPA, Pub.L. No. 102–243, § 11. Toward this
15   end, Congress found that
16                  [b]anning such automated or prerecorded telephone calls to the
17                  home, except when the receiving party consents to receiving the
18                  call or when such calls are necessary in an emergency situation
19                  affecting the health and safety of the consumer, is the only
20                  effective means of protecting telephone consumers from this
21                  nuisance and privacy invasion.
22   Id. at § 12; see also Martin v. Leading Edge Recovery Solutions, LLC, 2012 WL
23   3292838, at* 4 (N.D.Ill. Aug. 10, 2012) (citing Congressional findings on TCPA’s
24   purpose).
25         4.       Congress also specifically found that “the evidence presented to the
26   Congress indicates that automated or prerecorded calls are a nuisance and an
27   invasion of privacy, regardless of the type of call….” Id. at §§ 12-13. See also,
28   Mims, 132 S. Ct. at 744.


                                  CLASS ACTION COMPLAINT
                                               -2-
                Case 3:20-cv-06891-JSC Document 1 Filed 10/02/20 Page 3 of 10




 1         5.       As Judge Easterbrook of the Seventh Circuit recently explained in a
 2   TCPA case regarding calls to a non-debtor similar to this one:
 3
 4                  The Telephone Consumer Protection Act … is well known for its
                    provisions limiting junk-fax transmissions. A less-litigated part of the
 5                  Act curtails the use of automated dialers and prerecorded messages to
 6                  cell phones, whose subscribers often are billed by the minute as soon
                    as the call is answered—and routing a call to voicemail counts as
 7
                    answering the call. An automated call to a landline phone can be an
 8                  annoyance; an automated call to a cell phone adds expense to
 9                  annoyance.
10         Soppet v. Enhanced Recovery Co., LLC, 679 F.3d 637, 638 (7th Cir. 2012).

11         6.       The Ninth Circuit recently affirmed certification of a TCPA class case

12   remarkably similar to this one in Meyer v. Portfolio Recovery Associates, LLC, __

13   F.3d__, 2012 WL 4840814 (9th Cir. Oct. 12, 2012).

14                                  Jurisdiction and Venue

15         7.       Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff,

16   a resident of California, seeks relief on behalf of a Class, which will result in at least

17   one class member belonging to a different state than that of Defendants, individuals

18   residing and doing business in Utah. Plaintiff also seeks $1,500.00 in damages for

19   each call in violation of the TCPA, which, when aggregated among a proposed class

20   in the thousands, exceeds the $5,000,000.00 threshold for federal court jurisdiction.

21   Therefore, both diversity jurisdiction and the damages threshold under the Class

22   Action Fairness Act of 2005 (“CAFA”) are present, and this Court has jurisdiction.

23         8.       Venue is proper in the United States District Court for the Northern

24   District of California pursuant to 28 U.S.C. § 1391(b)(2) because Defendants do

25   business within the State of California and Plaintiff resides within the County of

26   San Francisco.

27   ///

28   ///



                                  CLASS ACTION COMPLAINT
                                                -3-
                 Case 3:20-cv-06891-JSC Document 1 Filed 10/02/20 Page 4 of 10




 1                                           PARTIES
 2          9.       Plaintiff ROHAN SHEPHERD is an individual living in San Francisco
 3   County, California, and is a “person” as defined by 47 U.S.C. § 153 (39).
 4          10.      Defendant     LIFESTYLE       DESIGN       INTERNATIONAL,           LLC
 5   (hereinafter “LDIL”), provides training and coaching to entrepreneurs, and is a
 6   “person” as defined by 47 U.S.C. § 153 (39).
 7          11.      Defendant     ULTIMATELAPTOPLIFESTYLE.COM                    (hereinafter
 8   “ULTIMATELAPTOPLIFESTYLE”), is a work from home website for
 9   entrepreneurs, and is a “person” as defined by 47 U.S.C. § 153 (39).
10          12.      Plaintiff believes, and thereupon alleges, that Defendants LDIL and
11   ULTIMATELAPTOPLIFESTYLE were acting for the mutual benefit of one
12   another and in concert at all times relevant herein, and will therefore be referred to
13   hereinafter and collectively as “Defendants”.
14                                      Factual Allegations
15          13.      On or about April of 2020, Plaintiff received a series of unsolicited text
16   messages from Defendants on Plaintiff’s cellular telephone number ending in -1174
17   in an attempt to solicit Plaintiff to purchase Defendants’ services.
18          14.      During this time, Defendants began to use Plaintiff’s cellular telephone
19   for the purpose of sending Plaintiff spam advertisements and solicitation offers via
20   text messages, including a text message sent to and received by Plaintiff on or about
21   April 21, 2020, from Defendants.
22          15.      On April 21, 2020, Plaintiff received a text message from Defendants.
23   It read:
24
25
26
27
28


                                    CLASS ACTION COMPLAINT
                                                 -4-
              Case 3:20-cv-06891-JSC Document 1 Filed 10/02/20 Page 5 of 10




 1
 2
 3
 4
 5
 6
 7           16.   Not long after, on February 16, 2019, Plaintiff received another text
 8   message from Defendants. It read:
 9
10
11
12
13
14
15
16
17
             17.   Thereafter, Plaintiff continued receiving multiple unsolicited text
18
     messages from Defendants, including on May 14, 2020, May 18, 2020, and June 5,
19
     2020.
20
             18.   The text messages placed to Plaintiff’s cellular telephone were placed
21
     via Defendants’ SMS Blasting Platform, i.e., an “automatic telephone dialing
22
     system,” (“ATDS”) as defined by 47 U.S.C. § 227 (a)(1) as prohibited by 47 U.S.C.
23
     § 227 (b)(1)(A).
24
             19.   The telephone number that Defendants, or their agent, called was
25
     assigned to a cellular telephone service for which Plaintiff incurs a charge for
26
     incoming calls pursuant to 47 U.S.C. § 227 (b)(1).
27
             20.   These telephone calls constituted calls that were not for emergency
28


                                 CLASS ACTION COMPLAINT
                                              -5-
               Case 3:20-cv-06891-JSC Document 1 Filed 10/02/20 Page 6 of 10




 1   purposes as defined by 47 U.S.C. § 227 (b)(1)(A)(i).
 2         21.      Plaintiff was never a customer of Defendants’ and never provided his
 3   cellular telephone number Defendants for any reason whatsoever. Accordingly,
 4   Defendants and their agent never received Plaintiff’s prior express consent to
 5   receive unsolicited text messages, pursuant to 47 U.S.C. § 227 (b)(1)(A).
 6         22.      These telephone calls by Defendants, or its agents, violated 47 U.S.C.
 7   § 227(b)(1).
 8                                 CLASS ALLEGATIONS
 9         23.      Plaintiff brings this action on behalf of himself and on behalf of and
10   all others similarly situated (“the Class”).
11         24.      Plaintiff represents, and is a member of, the Class, defined as follows:
12
                    All persons within the United States who received any
13                  unsolicited calls or text messages from Defendants which
14                  were not made for emergency proposes or with the
                    recipient’s prior express consent within the four years
15
                    prior to the filing of this Complaint
16
17         25.      Defendants and their employees or agents are excluded from the Class.
18   Plaintiff does not know the number of members in the Class but believes the Class
19   members number in the hundreds of thousands, if not more. Thus, this matter
20   should be certified as a Class action to assist in the expeditious litigation of this
21   matter.
22         26.      Plaintiff and members of the Class were harmed by the acts of
23   Defendants in at least the following ways: Defendants, either directly or through
24   their agents, illegally contacted Plaintiff and the Class members via their cellular
25   telephones by using marketing and text messages, thereby causing Plaintiff and the
26   Class members to incur certain cellular telephone charges or reduce cellular
27   telephone time for which Plaintiff and the Class members previously paid, and
28   invading the privacy of said Plaintiff and the Class members. Plaintiff and the Class


                                  CLASS ACTION COMPLAINT
                                                -6-
              Case 3:20-cv-06891-JSC Document 1 Filed 10/02/20 Page 7 of 10




 1   members were damaged thereby.
 2         27.    This suit seeks only damages and injunctive relief for recovery of
 3   economic injury on behalf of the Class, and it expressly is not intended to request
 4   any recovery for personal injury and claims related thereto. Plaintiff reserves the
 5   right to expand the Class definition to seek recovery on behalf of additional persons
 6   as warranted as facts are learned in further investigation and discovery.
 7         28.    The joinder of the Class members is impractical and the disposition of
 8   their claims in the Class action will provide substantial benefits both to the parties
 9   and to the court. The Class can be identified through Defendants’ records or
10   Defendants’ agent’s records.
11         29.    There is a well-defined community of interest in the questions of law
12   and fact involved affecting the parties to be represented. The questions of law and
13   fact to the Class predominate over questions which may affect individual Class
14   members, including the following:
15                a.     Whether, within the four years prior to the filing of this
16                       Complaint, Defendants or their agents called and/or sent any
17                       text messages to the Class (other than a message made for
18                       emergency purposes or made with the prior express consent of
19                       the called party) to a Class member using any automatic dialing
20                       system to any telephone number assigned to a cellular phone
21                       service;
22                b.     Whether Plaintiff and the Class members were damaged
23                       thereby, and the extent of damages for such violation; and
24                c.     Whether Defendants and their agents should be enjoined from
25                       engaging in such conduct in the future.
26         30.    As a person that received at least one marketing call and text message
27   without Plaintiff’s prior express consent, Plaintiff is asserting claims that are typical
28   of the Class. Plaintiff will fairly and adequately represent and protect the interests


                                    CLASS ACTION COMPLAINT
                                                -7-
             Case 3:20-cv-06891-JSC Document 1 Filed 10/02/20 Page 8 of 10




 1   of the Class in that Plaintiff has no interests antagonistic to any member of the Class.
 2         31.    Plaintiff and the members of the Class have all suffered irreparable
 3   harm as a result of the Defendants’ unlawful and wrongful conduct. Absent a class
 4   action, the Class will continue to face the potential for irreparable harm. In addition,
 5   these violations of law will be allowed to proceed without remedy and Defendants
 6   will likely continue such illegal conduct. Because of the size of the individual Class
 7   member’s claims, few, if any, Class members could afford to seek legal redress for
 8   the wrongs complained of herein.
 9         32.    Plaintiff has retained counsel experienced in handling class action
10   claims and claims involving violations of the Telephone Consumer Protection Act.
11         33.    A class action is a superior method for the fair and efficient
12   adjudication of this controversy. Class-wide damages are essential to induce
13   Defendants to comply with federal and California law. The interest of Class
14   members in individually controlling the prosecution of separate claims against
15   Defendants are small because the maximum statutory damages in an individual
16   action for violation of privacy are minimal. Management of these claims is likely
17   to present significantly fewer difficulties than those presented in many class claims.
18         34.    Defendants has acted on grounds generally applicable to the Class,
19   thereby making appropriate final injunctive relief and corresponding declaratory
20   relief with respect to the Class as a whole.
21                             FIRST CAUSE OF ACTION
22          Negligent Violations of the Telephone Consumer Protection Act
23                                      47 U.S.C. §227(b).
24         35.    Plaintiffs repeat and incorporates by reference into this cause of action
25   the allegations set forth above.
26         36.    The foregoing acts and omissions of Defendant constitute numerous
27   and multiple negligent violations of the TCPA, including but not limited to each
28   and every one of the above cited provisions of 47 U.S.C. § 227(b), and in particular


                                 CLASS ACTION COMPLAINT
                                                -8-
             Case 3:20-cv-06891-JSC Document 1 Filed 10/02/20 Page 9 of 10




 1   47 U.S.C. § 227 (b)(1)(A).
 2         37.    As a result of Defendant’s negligent violations of 47 U.S.C. § 227(b),
 3   Plaintiffs and the Class Members are entitled an award of $500.00 in statutory
 4   damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
 5         38.    Plaintiffs and the Class members are also entitled to and seek
 6   injunctive relief prohibiting such conduct in the future.
 7                           SECOND CAUSE OF ACTION
 8    Knowing and/or Willful Violations of the Telephone Consumer Protection
 9                                            Act
10                                      47 U.S.C. §227(b)
11         39.    Plaintiffs repeat and incorporates by reference into this cause of action
12   the allegations set forth above.
13         40.    The foregoing acts and omissions of Defendant constitute numerous
14   and multiple knowing and/or willful violations of the TCPA, including but not
15   limited to each and every one of the above cited provisions of 47 U.S.C. § 227(b),
16   and in particular 47 U.S.C. § 227 (b)(1)(A).
17         41.    As a result of Defendant’s knowing and/or willful violations of 47
18   U.S.C. § 227(b), Plaintiffs and the Class members are entitled an award of
19   $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.
20   § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
21         42.    Plaintiffs and the Class members are also entitled to and seek
22   injunctive relief prohibiting such conduct in the future.
23                                  PRAYER FOR RELIEF
24   WHEREFORE, Plaintiffs request judgment against Defendants for the following:
25                   a. That this action be certified as a class action on behalf of The
26                       Classes and Plaintiff be appointed as the representative of The
27                       Classes;
28                   b. As a result of Defendant’s negligent violations of 47 U.S.C.


                                  CLASS ACTION COMPLAINT
                                               -9-
             Case 3:20-cv-06891-JSC Document 1 Filed 10/02/20 Page 10 of 10




 1                       §227(b)(1), Plaintiff and the Class members are entitled to and
 2                       request $500 in statutory damages, for each and every violation,
 3                       pursuant to 47 U.S.C. 227(b)(3)(B);
 4                   c. As a result of Defendant’s willful and/or knowing violations of
 5                       47 U.S.C. §227(b)(1), Plaintiff and the Class members are
 6                       entitled to and request treble damages, as provided by statute,
 7                       up to $1,500, for each and every violation, pursuant to 47
 8                       U.S.C. §227(b)(3)(B) and 47 U.S.C. §227(b)(3)(C);
 9                   d. For actual damages according to proof;
10                   e. For reasonable attorneys’ fees and costs of suit;
11                   f. For prejudgment interest at the legal rate; and,
12                   g. Any and all other relief that the Court deems just and proper.
13                                    JURY DEMAND
14         43.    Pursuant to the Seventh Amendment to the Constitution of the United
15   States of America, Plaintiffs are entitled to, and demands, a trial by jury.
16
           Respectfully submitted this 2nd day of October, 2020.
17
18
                                      LAW OFFICES OF TODD M. FRIEDMAN, P.C.
19
20                                     By: /s/ Todd M. Friedman
                                           Todd M. Friedman
21
                                           Law Offices of Todd M. Friedman
22                                         Attorney for Plaintiffs
23
24
25
26
27
28


                                 CLASS ACTION COMPLAINT
                                              - 10 -
